PER CURIAM.
Pursuant to the recommendation of the Supreme Court Rules Advisory Committee, we adopt the following amendment to Florida Rule of Traffic Court 6.110. This amendment shall be effective immediately.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.
RULE 6.110
DRIVER IMPROVEMENT, STUDENT TRAFFIC SAFETY COUNCIL, AND DWI COUNTER ATTACK SCHOOLS
(a) In those areas where traffic-law violators are sentenced or are allowed to elect to attend a driver improvement school or student traffic safety council school or are sentenced to a DWI Counter Attack School, the chief judge of the circuit shall issue a local rule an administrative order designating the schools to which attendance is required. No DWI Counter Attack School shall be approved by the chief judges until approval is first granted by the DWI Schools Coordinator or the Traffic Court Review Committee.